Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2021 has been entered.
 Examiner’s Statement of Reasons for Allowance
1.	Claims 1-6, 8-13, 15-22 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent to further limit and distinguish over the prior art of record, to place the application in condition for allowance.
Regarding amended Claim 1, closest prior art of record Renault (US 2017/0192049 by Tavernier et al., identified as “Renault” assignee) discloses a system for detecting electrical faults (Figures 1-10), comprising: 
a first transistor (11, Figures 1, 10 for example) comprising:
a first channel terminal (terminal at 113); 
a second channel terminal (terminal at 112);

driver circuitry (comprising part of 21, Figures 1, 10) configured to provide a voltage at the control terminal of the first transistor (21 applying Von, Voff to drive the gate of 11, Figures 1, 10, Paragraph 26); and 
electrical fault detection circuitry (comprising 313, 311 in 31, Figures 1, 11, Paragraph 30) configured to sense, based on a control terminal current flowing to or from the control terminal of the first transistor, while a channel current is flowing from the first channel terminal to the second channel terminal (313 coupled to the control terminal of 11, Figures 1, 11, Figure 4, solid curve shows channel current through 11), 
a rate-of-rise at which the channel current is increasing while flowing through the channel of the first transistor (Figure 4 shows the current passing through 11 and the gate potential for normal operation (dashed/lower curve) and change in gate potential indicating abnormality/abnormal gate potential (dotted/ upper curve), Paragraphs 40-44, 30, Paragraph 29, “….detecting a short circuit between source 112 and drain 113….voltmeter 313 to measure potential of the gate 111…”, Paragraph 44, “….the insulator between the gate 111 and the source 112 deteriorates over time, it causes a subtle but detectable change in leakage current.  This change in leakage current occurs even before an actual short circuit occurs.  As such, the electronic circuit 9 is able to detect an increase in the likelihood of a short circuit between the source 112 and the drain 113 before it actually occurs”), wherein the electrical fault detection circuitry is configured to provide a signal to the driver circuitry indicating the rate-of-rise of the 
Renault does not disclose the sensing, being when the transistor is on and a channel current is flowing from the first terminal to the second terminal (Renault opens the transistor and the voltage applied to the gate for testing is lower than a turn on voltage of the transistor, in Figure 4, a rate-of-rise of channel current during the third half cycle is due to a short occurred when the transistor is off, not when the transistor is on, also note that Renault as described in Paragraph 30 determined that short circuit fault occurred while the transistor is open as the reason for sensing fault while transistor is open), in combination with the other recited elements of Claim 1, therefore allowable. Claims 1-6, 21 depend from Claim 1.
Amended Claim 8, discloses a device for detecting electrical faults, including the allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 9-13 depend from Claim 18.
Amended Claim 15 recites a method for detecting electrical faults, including the allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 16-20, 22 depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUCY M THOMAS/Examiner, Art Unit 2836, 9/03/2021                                                                                                                                                                                             
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836